Citation Nr: 9922286	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
December 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.

The veteran appeared before the RO for a personal hearing in 
December 1998.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A left ear hearing loss disability existed prior to 
service.

2.  There is no competent medical evidence to show that the 
veteran currently has any quantum of left ear hearing loss 
disability causally related to disease or injury of service 
origins.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a left ear hearing loss disability.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background.  The veteran filed an application for VA 
compensation in February 1997, alleging entitlement to 
service connection for bilateral hearing loss that he 
contends was incurred in, and/or aggravated by, his military 
service.  During his tour of duty in the Navy, the veteran 
worked in the engine room of a tugboat, and trained as a 
diver working with underwater explosives.

At his September 1965 induction examination, the veteran 
reported that he underwent surgery on his left ear when he 
was approximately 6 years old.  There had not been any 
symptoms since that time.  Audiological evaluation performed 
during the induction examination showed that the veteran's 
pure tone thresholds, in decibels, and as converted from 
American Standards Association (ASA) to International 
Standard Organization (ISO) format, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
10
LEFT
35
20
30
40
45

An undated service medical record reflects that at some point 
during his active duty, the veteran was referred for clinical 
consultation pertaining to his left ear.  The referring 
service physician noted the veteran's military history of 
working in the engine room of a tugboat.  He referred to the 
"December 1965" audiogram, and noted that the veteran might 
be due compensation.  The examining physician noted that the 
veteran had a low-grade active suppuration present in the 
left ear, and debris was removed from the tympanic membrane 
of his left ear by syringe.  It was noted that there was a 
"bunch of senile granulations over the lower post 
quadrant."  The physician also noted the veteran's self-
reported childhood history of "running ear" and "a hole in 
the [ear]drum" at age 6.  He indicated that the claimant 
needed removal of [word illegible probably granulation] and 
treatment to the left ear before accurate hearing assessment 
was "due."

The service physician who examined the veteran during the 
September 1969 separation examination diagnosed a "scarred 
dull [left] ear drum."  This was noted to not be disabling.  
Audiological evaluation performed during the examination 
showed that the veteran's pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
45
50
30
LEFT
20
15
15
10
35

Pursuant to his application for VA compensation, the veteran 
was scheduled for VA audiological examination in November 
1997.  The veteran's claims file was available for the VA 
examiner's review.  The examiner noted the veteran's history 
of a "running ear;" granulations in the left ear; and the 
perforation in the left ear's tympanic membrane.  The veteran 
reported that he had difficulty distinguishing words in the 
presence of background noise.  The veteran stated his belief 
that his hearing had worsened over the years, and that his 
hearing difficulty made his job more difficult.  The veteran 
also reported that he did not use hearing protection devices 
while in service.  He denied any use of hearing aids at that 
time, and denied vertigo and familial hearing loss.  During 
the November 1997 examination, the veteran also raised an 
initial complaint of constant bilateral tinnitus.  

The audiological evaluation performed during the November 
1997 VA examination showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
65
65
LEFT
55
55
45
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 percent in the left ear.  
In summary, the VA examiner conducting the 1997 audiological 
examination found "mild to moderate severe, wide range, 
sensorineural hearing loss," and the veteran's left ear was 
found to have sustained "moderate to severe, wide range, 
mixed hearing loss."  Acoustic immittance measures revealed 
"a Type A tympanogram for the right ear, and a Type AD 
tympanogram for the left ear (hypermobile tympanic 
membrane)."  Ipsilateral acoustic reflexes were absent at 
2000 Hertz and 4000 Hertz in the right ear, and were absent 
at 4000 Hertz in the left ear.  Speech recognition scores and 
intertest consistency were noted as "good bilaterally."  In 
concluding the examination, the VA physician referred the 
veteran to VA's Ear, Nose, and Throat Clinic in Boise, Idaho.

A November 1997 VA Medical Consultation report shows the a 
referral by Ear, Nose, and Throat Clinic to audiology.  The 
noted reason for the request was that  the veteran's service 
medical records showed a conductive component in his left ear 
hearing loss.  The November 1997 VA audiological examination 
was interpreted as showing a sensorineural hearing loss in 
the right ear, and a mixed hearing loss in the left ear.  The 
referring provider opined that the left ear conductive 
component had been present "at least 30 years."  The form 
is annotated to show the referral evaluation was to be 
conducted in January 1998, which matches to an outpatient 
record.  This record, however, does not reflect any pertinent 
findings.

In its December 1997 rating decision, the RO found a direct 
connection between the veteran's right ear hearing loss and 
his military service.  The veteran was granted service 
connection for his right ear hearing loss, which was rated as 
zero percent disabling.  The veteran's claim of service 
connection for left ear hearing loss and tinnitus was denied 
as the RO found that the evidence did not warrant a grant of 
service connection for either disorder.  In his notice of 
disagreement to the RO's decision, the veteran reiterated 
that his left ear hearing loss had worsened during service 
and had become worse since his discharge from service.

The veteran testified during his December 1998 personal 
hearing that he found post-service employment as an auto 
mechanic for a short time, and worked as an electric motor 
mechanic most of the time.  He recounted his in-service 
duties within the engine rooms of ships, and he testified 
about his in-service diving, which included underwater 
blasting.  The veteran admitted that he had a "noticeable" 
hearing loss which existed prior to service, and he 
reiterated his belief that his left ear hearing loss was 
aggravated by service.

Pursuant to his tinnitus claim, and the December 1997 
referral, the veteran was afforded a VA examination in 
January 1999.  The veteran told the examiner that the 
tinnitus began in service while he worked with underwater 
explosives, and that it was present when he left military 
service.  The VA examiner noted that the type of hearing loss 
the veteran sustained in his right ear is often accompanied 
with tinnitus, and after reviewing the claims file, the 
examiner opined that it was at least as likely as not that 
the veteran's tinnitus was related to his in-service exposure 
to engine room machinery and underwater explosions.

Based on the above, the Hearing Officer issued a March 1999 
decision which found direct service connection between the 
veteran's tinnitus and his military service.  The veteran was 
granted service connection for tinnitus, and was assigned the 
maximum schedular evaluation of 10 percent.  The Hearing 
Officer further held that the evidence did not warrant a 
grant of service connection for the veteran's left ear 
hearing loss, as that disorder existed prior to his military 
service and was not aggravated by such service.


Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim to VA has the burden of providing evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") defines a well-grounded claim as one that is 
plausible; a claim that is meritorious on its own or a claim 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The Court has held that intermittent 
or temporary flare-ups of a preexisting injury or disease 
during service will not be considered to be an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Rather, the underlying condition must have 
worsened.  Id.  Clear and unmistakable evidence is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  Id.  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination of whether the veteran has a ratable 
hearing loss disability is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss shall be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.  
The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  


Analysis.  There is record of a current left ear hearing loss 
disability.  The record also shows competent evidence of a 
left ear hearing loss disability under 38 C.F.R. § 3.385 
existing at the time of entry into service and of a left ear 
hearing loss, but not a hearing loss disability under 
38 C.F.R. § 3.385, at separation from service.  There is 
evidence of noise exposure in service.  Accordingly, the 
current record satisfies the first two elements of a well-
grounded claim.  The determinative question before the Board 
is whether there is evidence to link causally the current 
hearing loss disability and service.  The answer is no.

The audiometric findings at entry into service establish 
beyond dispute that the veteran suffered from left ear 
hearing loss disability as defined under 38 C.F.R. § 3.385 
prior to service, and he does not argue to the contrary.  
Because the evidence of record shows that the veteran had 
pre-existing left ear hearing loss disability, see Hensley, 
supra, the only way of establishing service connection for 
this disability would be with competent medical evidence 
showing that the veteran's left ear hearing loss disability 
increased in severity during his military service. 

In this regard, the Board finds that medical expertise is 
required to identify the left ear hearing loss disability and 
to determine whether it was aggravated by the veteran's 
service.  See Arms v. West, 12 Vet. App. 188 (1999) (citing 
Grottveit, 5 Vet. App. at 93); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); Grivois, 6 Vet. App. at 140; 
Espiritu, 2 Vet. App at 494-495.  This is particularly so 
where the quantum of increase must be measured by audiometric 
findings and the causal relation between the quantum of 
increase and service involves a question of medical 
causation.  Both of these are matters upon which only those 
with medical expertise acquired through specialized medical 
knowledge, training, or experience are competent to provide 
evidence.  Espiritu, 2 Vet. App. at 494.  Thus, the veteran's 
undoubtedly good faith belief that he now has a left ear 
hearing loss disability related to service is simply not 
competent to establish this element.

In this case, the record contains audiometric findings at 
entry and separation from service that clearly do not 
demonstrate an increase in disability.  Indeed, while a 
hearing loss disability existed at the time of entry into 
service, the audiometric findings at separation showed better 
decibel thresholds at all tested frequencies.  None of the 
post service medical providers has advanced an opinion that 
the veteran now has a hearing loss disability that was 
incurred or aggravated in service.  There is an opinion that 
a conductive loss has existed for "at least 30 years," but 
that opinion can not serve to well ground the claim on these 
facts where the record indisputably shows audiometric 
evidence of a pre-existing left ear hearing loss disability 
for purposes of 38 C.F.R. § 3.385 in the conductive range and 
the opinion, such as it is, makes no reference to any 
increase in severity due to service of the pre-exisiting 
hearing loss disability.  In other words, this "opinion" 
establishes no more than the undisputed fact that a hearing 
loss has existed for many years, but affords no indication of 
a causal relationship between an identifiable quantum of 
current disability and service. 

The medical evidence of record also shows that the veteran 
suffers from mixed hearing loss in his left ear, i.e., his 
hearing loss consists of sensorineural and conductive 
components.  There is no competent medical evidence to 
indicate that a current sensorineural hearing loss represents 
a disability incurred or aggravated in service.  The 
audiometric findings at entry also demonstrated loss in the 
sensorineural range, but there is no competent medical 
evidence of an increase in this disability in service or of a 
sensorineural disability to a compensable degree within one 
year thereafter.  

Accordingly, the Board concludes that the claimant has not 
met his burden of submitting a well-grounded claim. 



ORDER

Service connection for left ear hearing loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

